UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11, 2013 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer ofListing General Employment Enterprises, Inc. (the ”Company”) (NYSE MKT: JOB) today announced that on January 17, 2013 and February 21, 2013 the Company received notices from the NYSE MKT staff indicating that the Company is below certain of the Exchange’s continued listing standards due to its delinquency in filing Form 10-K for fiscal year ended September 30, 2012 and the delinquency in filing Form 10-Q for the quarter ended December 31, 2012, as set forth in sections 134 and 1101 of the NYSE MKT Company Guide.The Company was afforded the opportunity to submit a plan of compliance to the Exchange and on January 31, 2013 presented its plan for both reports to the Exchange.On March 5, 2013 the Exchange notified the Company that it accepted the Company’s plan of compliance and granted the Company an extension until May 1, 2013 to regain compliance with the continued listing standards.The Company will be subject to periodic review by the Exchange staff during the extension period.Failure to make progress consistent with the plan or to regain compliance with the continued listing standards by the end of the extension period could result in the Company being delisted from the NYSE MKT LLC. On March 11, 2013 a press release announcing the NYSE MKT LLC acceptance of the plan was issued. A copy of the press release is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press release issued by General Employment Enterprises, Inc. dated March 11, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date:March 11, 2013 By: /s/ Michael K. Schroering Michael K. Schroering Chairman of the Board and Chief Executive Officer 3
